PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4179


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

BRADY LEON BECK,

                     Defendant – Appellant.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cr-00073-FDW-DCK-1)


Argued: October 30, 2019                                         Decided: April 27, 2020


Before DIAZ, HARRIS, and RUSHING, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the majority opinion, in which Judge
Harris joined. Judge Harris wrote a concurring opinion. Judge Rushing wrote a dissenting
opinion.


ARGUED: Daniel Micah Blau, DANIEL M. BLAU, ATTORNEY AT LAW, PC,
Raleigh, North Carolina, for Appellant. Anthony Joseph Enright, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee. ON BRIEF:
R. Andrew Murray, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.
DIAZ, Circuit Judge:

       Brady Leon Beck pleaded guilty to distributing child pornography, in violation of

18 U.S.C. § 2252A(a)(1), and to committing a felony offense involving a minor

(specifically, producing child pornography, in violation of 18 U.S.C. § 2251) while being

required to register as a sex offender, in violation of 18 U.S.C. § 2260A. The district court

sentenced Beck to forty years’ imprisonment on the distribution count and ten years’

imprisonment on the § 2260A count, to be served consecutively.

       Beck now appeals, arguing that his conviction and ten-year sentence under §

2260A 1 are invalid because that statute doesn’t state an offense and thus can’t underlie a

conviction. Because we reach the opposite conclusion, we affirm his conviction and

sentence.



                                              I.

                                              A.

       In March 2016, Beck was indicted on five counts related to the production and

distribution of child pornography.        Count One charged Beck with producing child


       1
           Section 2260A provides that:

       Whoever, being required by Federal or other law to register as a sex offender,
       commits a felony offense involving a minor under section 1201, 1466A,
       1470, 1591, 2241, 2242, 2243, 2244, 2245, 2251, 2251A, 2260, 2421, 2422,
       2423, or 2425, shall be sentenced to a term of imprisonment of 10 years in
       addition to the imprisonment imposed for the offense under that provision.
       The sentence imposed under this section shall be consecutive to any sentence
       imposed for the offense under that provision.

                                              2
pornography, in violation of 18 U.S.C. § 2251(a). Counts Two and Three charged Beck

with distributing child pornography, in violation of 18 U.S.C. § 2252A(a)(1). Count Four

charged Beck with possessing child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B). And Count Five charged Beck with violating 18 U.S.C. § 2260A by

committing an enumerated felony offense involving a minor—namely, producing child

pornography (the crime underlying Count One)—while being required to register as a sex

offender.

       Beck pleaded guilty to Counts Two and Five pursuant to a written plea agreement.

As part of his guilty plea, Beck agreed to a written factual basis for the offenses. Therein,

Beck admitted that in April 2004, he had been convicted in North Carolina for second-

degree rape of a ten-year-old child. Because of that offense, Beck was required to register

as a sex offender. Beck also admitted that, in June 2014, while still being required to

register, he exploited a three-year-old child to produce child pornography, which he then

distributed. Beck stipulated that he was subject to a statutory sentencing range of fifteen

to forty years on Count Two and a mandatory ten-year sentence on Count Five,

“consecutive to any other sentence.” J.A. 236.

       As part of his plea agreement, Beck waived his right to contest his conviction or

sentence on appeal or collateral review, except for claims of ineffective assistance of

counsel or prosecutorial misconduct. In exchange, the government dismissed the other

three counts with which Beck had been charged. Among other things, the dismissals




                                             3
eliminated Beck’s exposure to fifteen-year mandatory minimum sentences under Counts

Three and Four and to a potential mandatory life sentence under Count One.

       During the Rule 11 plea colloquy, see Fed. R. Crim. P. 11, the court described both

counts to which Beck was pleading guilty and the potential penalties. The court explained

that Count Five charged Beck with committing a felony offense involving a minor while

being required to register as a sex offender and that the penalty for that offense was ten

years of imprisonment. Beck represented that he understood the charges, that the written

factual basis for the plea was accurate, and that he was guilty. The court also ensured that

Beck understood the appellate waiver in his plea agreement. Beck affirmed that he had

reviewed the plea agreement with his attorney and that he understood its terms, including

the waiver of his right to appeal. The district court accepted Beck’s plea, finding that it

was knowing and voluntary. The court sentenced Beck to forty years’ imprisonment on

Count Two, and ten years’ imprisonment on Count Five, to run consecutively. Beck

appealed.

                                            B.

       On appeal, Beck argued for the first time that it was error for the plea agreement to

require a consecutive ten-year sentence on Count Five and that his counsel had been

ineffective for failing to identify this error.   The government agreed that “the plea

agreement erroneously specified that the district court was required by statute to impose

consecutive sentences for the two offenses,” and the parties moved jointly to remand the




                                             4
case so that the district court could address the error in the first instance. We granted the

motion.

        On remand, Beck expanded his argument to assert not only that his sentences were

not required to be consecutive but also that the factual basis for his plea was insufficient to

convict him on Count Five, the registered-sex-offender crime. Beck argued that the statute

of conviction, 18 U.S.C. § 2260A, required an underlying conviction for one of the

predicate felonies enumerated in the statute. The government responded that, because the

convictions and plea agreement remained intact, Beck would need to withdraw his guilty

plea in order to attack his conviction on Count Five. Beck then moved to withdraw his

plea.

        The district court held several hearings on remand. Ultimately, the court denied

Beck’s motion to withdraw his plea and concluded that Beck’s conviction was valid, that

it was required to sentence Beck to ten years’ imprisonment on Count Five, and that it had

discretion to make that sentence consecutive or concurrent to Beck’s sentence for Count

Two. After hearing argument and evidence, the court again sentenced Beck to forty years’

imprisonment on Count Two, and ten years’ imprisonment on Count Five, to run

consecutively.

        Beck again appealed his sentence but didn’t challenge the district court’s denial of

his motion to withdraw his plea. The Government moved to dismiss based on the appeal

waiver in Beck’s plea agreement. Beck responded that the waiver was unenforceable with

respect to his claim that he had been illegally sentenced and didn’t encompass his new



                                              5
claim of ineffective assistance of counsel. 2 We summarily denied the motion, but the

Government reiterated its argument for dismissal in its merits brief.



                                             II.

       On appeal, Beck further expands the argument he made in the district court.

According to Beck, his conviction and sentence under Count Five are invalid because

§ 2260A doesn’t state an offense and thus can’t support any conviction. Instead, he posits,

§ 2260A is a sentence enhancement for defendants convicted of one of its enumerated

predicate felonies.

       As a threshold matter, the government asserts that Beck’s plea agreement bars this

appeal because it contains a waiver of Beck’s right to appeal his conviction or sentence.

When the government seeks to enforce an appeal waiver and has not breached the plea

agreement, we will enforce the waiver if it is valid and if the issue being appealed falls

within its scope. See United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).

       We agree with Beck that his appeal falls outside the scope of his waiver. If he is

correct that § 2260A can’t support a conviction, it would be beyond any court’s authority

to convict a defendant under that statute, and thus to impose a sentence for such a

conviction. In this way, his argument mirrors those alleging that a statute doesn’t authorize

a court to order restitution or sex-offender registration in any case. Those arguments



       2
         Beck abandoned his ineffective assistance claim in his reply brief, so we don’t
address it further.

                                             6
survive appeal waivers. See United States v. Sims, 410 F. App’x 666, 669–70 (4th Cir.

2011) (unpublished) (sex-offender registration); United States v. Broughton-Jones, 71 F.3d
1143, 1146–47 (4th Cir. 1995) (restitution); see also United States v. Thornsbury, 670 F.3d
532, 539 (4th Cir. 2012) (stating that we don’t enforce appeal waivers where “the sentence

is alleged to have been beyond the authority of the district court to impose”).

       The cases cited by the government and the dissent are distinguishable because the

defendants there were asserting that their conduct fell outside the scope of an otherwise

valid statute of conviction. See United States v. Flowers, 736 F. App’x 352, 355 (4th Cir.

2018) (unpublished) (per curiam) (defendant challenged the definition of an “official act”

necessary to prove Hobbs Act extortion); United States v. Willis, 992 F.2d 489, 490–91

(4th Cir. 1993) (defendant posited that an inoperable firearm didn’t count as a “firearm”

under 18 U.S.C. § 924(c)(1)). We respectfully disagree with our colleague that the offense-

versus-enhancement question is a red herring. Simply put, Beck is arguing that no court

in any case may do what the district court did here: convict a defendant under § 2260A.

That amounts to a claim that the “district court exceeded its authority.” Thornsbury, 670
F.3d at 539.

       We thus decline to dismiss this appeal.



                                            III.

       We turn now to the merits of Beck’s argument that § 2260A can’t support a

conviction. Our review is de novo when addressing matters of statutory interpretation. See

United States v. Segers, 271 F.3d 181, 183 (4th Cir. 2001).

                                             7
                                             A.

       Beck’s argument relies on the distinction between statutory provisions that create

offenses and ones that create sentence enhancements. He asserts that offenses underlie

convictions, while enhancements increase the statutory penalties for a defendant who has

been convicted of an offense. Almendarez-Torres v. United States, 523 U.S. 224, 226

(1998); see Alleyne v. United States, 570 U.S. 99, 100–101 (2013) (referring to

enhancements as “sentencing factors”).

       This distinction matters primarily because certain Sixth Amendment rights—i.e.,

the right to a jury trial and to notice in an indictment—attach to offenses, but not to

enhancements.     See Almendarez-Torres, 523 U.S. at 226, 228 (explaining that the

indictment right doesn’t attach to enhancements) (1998); United States v. McDowell, 745
F.3d 115, 123 (4th Cir. 2014) (explaining that the jury right doesn’t attach to the Armed

Career Criminal Act, which is an enhancement). And under Apprendi v. New Jersey, 530
U.S. 466 (2000), and its progeny, “any facts that increase the prescribed range of penalties

to which a criminal defendant is exposed” must be found by a jury beyond a reasonable

doubt. Alleyne, 570 U.S. at 111. Only one type of fact is excepted from that rule: the fact

of a prior conviction. McDowell, 745 F.3d at 123. “[T]he Sixth Amendment permits a

judge to find the fact of a prior conviction by a mere preponderance of the evidence, even

if this fact raises the statutory maximum or minimum penalty for the current offense.” Id.

(citing Almendarez-Torres v. United States, 523 U.S. 224 (1998)).

       We deduce from these principles that an enhancement may include only two

elements: a conviction in the instant case for an underlying offense (a “predicate offense”),

                                             8
and the fact of one or more prior convictions. If a provision includes any other elements

related to the instant underlying offense, it can’t be an enhancement, or else it would be

unconstitutional. See Alleyne, 570 U.S. at 115 (holding that any fact that “aggravates the

legally prescribed range of allowable sentences” is “an element of a separate, aggravated

offense that must be found by the jury”).

       To apply an enhancement, a sentencing court must (1) note that the defendant was

convicted in the instant case of one of the enhancement’s predicate offenses and (2) find

by a preponderance of the evidence that the defendant has one or more prior convictions

that satisfy the enhancement’s requirements. 3 Additionally, Rule 11 requires courts to

notify defendants of any applicable sentence enhancements before accepting a guilty plea.

See United States v. Lockhart, 947 F.3d 187, 197 (4th Cir. 2020) (vacating a guilty plea in

part because the magistrate judge erred by not telling a defendant that he was subject to an

enhancement).

       Typically, defendants prefer that statutory provisions be treated as offenses so that

the requisite Sixth Amendment rights attach. See United States v. Haymond, 139 S. Ct.
2369, 2386 (2019) (Breyer, J., concurring) (agreeing with the defendant that a provision

was “like punishment for a new offense, to which the jury right would typically attach”);

Almendarez-Torres, 523 U.S. at 227 (rejecting the defendant’s argument that 8 U.S.C.



       3
         The Armed Career Criminal Act (“ACCA”) is a paradigmatic enhancement. It
provides that any defendant who (1) violates the felon-in-possession statute and (2) has
three prior convictions for certain types of crimes is subject to a fifteen-year minimum
sentence. See 18 U.S.C. § 924(e)(1).

                                             9
§ 1326(b)(2), which provides for a twenty-year sentence for an alien who tries to illegally

reenter the country after previously being removed due to an aggravated felony conviction,

stated an offense); United States v. Blannon, 836 F.2d 843, 844 (4th Cir. 1988) (rejecting

the defendant’s argument that the ACCA stated an offense). But Beck wants the reverse.

      This approach is novel in two respects. First, courts have affirmed numerous

§ 2260A convictions without considering whether the statute states an offense, see, e.g.,

United States v. Slaughter, 708 F.3d 1208, 1214–1216 (11th Cir. 2013), although we’re not

aware of any such cases where the defendant wasn’t also convicted of a predicate felony.

Second, and more importantly, we know of no case where a defendant attacked a

conviction by claiming that the underlying statute was a mere sentence enhancement.

      Further complicating this case’s unusual posture, the primary benefit that Beck

obtained from his plea deal—the dismissal of Count One, which charged him with one of

§ 2260A’s enumerated offenses—is what allows him to make this argument. Had he also

pleaded guilty to Count One, a sentence under § 2260A would plainly be proper; any

uncertainty about whether § 2260A stated an offense would be academic. See United States

v. Lowe, 860 F.2d 1370, 1381 (7th Cir. 1988) (holding that listing an enhancement as an

offense in an indictment was harmless error because it didn’t prejudice the defendant

(citing Fed. R. Crim. P. 7(c))). But the government agreed to dismiss Count One (and two

other counts) because it would have exposed Beck to a mandatory life sentence, see 18

U.S.C. § 3559(e)(1).

      With that context in mind, we proceed to consider whether § 2260A creates an

offense.

                                            10
Barb.
1.

       We reiterate the text of Section 2260A, which provides:

       Whoever, being required by Federal or other law to register as a sex offender,
       commits a felony offense involving a minor under section 1201, 1466A,
       1470, 1591, 2241, 2242, 2243, 2244, 2245, 2251, 2251A, 2260, 2421, 2422,
       2423, or 2425, shall be sentenced to a term of imprisonment of 10 years in
       addition to the imprisonment imposed for the offense under that provision.
       The sentence imposed under this section shall be consecutive to any sentence
       imposed for the offense under that provision.

       In considering whether Congress intended § 2260A to state an offense, we look to

whether the provision’s features “more closely resemble” those of an offense or an

enhancement. See Haymond, 139 S. Ct. at 2386 (Breyer, J., concurring) (reasoning that

three aspects of a provision made it “less like ordinary revocation and more like

punishment for a new offense,” to which Sixth Amendment rights should attach); 4 see also

Almendarez-Torres, 523 U.S. at 228 (assessing whether a provision stated an offense or an

enhancement by “look[ing] to the statute’s language, structure, subject matter, context, and

history”).

       As we have explained, a sentence enhancement may include only two elements: a

concurrent conviction for a predicate offense and the fact of one or more prior convictions.

If a statute requires the government to prove an additional element—e.g., an aggravating




       4
         Justice Breyer’s concurrence offers the narrowest basis for the Court’s fractured
decision, so it is controlling. See Manning v. Caldwell for City of Roanoke, 930 F.3d 264,
280 n.13 (4th Cir. 2019) (en banc) (citing Marks v. United States, 430 U.S. 188, 193
(1977)).

                                            11
circumstance relating to the predicate offense—it can’t be an enhancement, or else it would

be unconstitutional under Apprendi and its progeny. See Alleyne, 570 U.S. at 115 (holding

that any fact other than a prior conviction that can increase “the legally prescribed range of

allowable sentences” for an offense must be found by a jury). 5

       On its face, § 2260A includes three elements: a defendant (1) must be required to

register as a sex offender and (2) must “commit[]” one of its sixteen enumerated offenses,

which (3) must involve a minor. Beck correctly notes that the first element is a prior-

conviction element: any person with a prior sex-crime conviction must register as a sex

offender. See 34 U.S.C. § 20913(a) (requiring any “sex offender” to register); 34 U.S.C.

§ 20911(1) (defining “sex offender” as “an individual who was convicted of a sex

offense”). And he believes that the second and third elements are properly viewed as one

predicate-offense element because, in his view, the phrase “involving a minor” simply

describes the enumerated offenses. Thus, he posits, because § 2260A consists solely of a

predicate-offense element and a prior-conviction element, it is a sentence enhancement.

       We disagree.     The second and third elements are distinct because seven of

§ 2260A’s enumerated offenses don’t necessarily involve a minor. See 18 U.S.C. § 1201

(kidnapping); id. § 2241 (aggravated sexual abuse); id. § 2242 (sexual abuse); id. § 2244

(abusive sexual contact); id. § 2245 (sex offenses resulting in death); id. § 2421

(transporting individuals to engage in criminal sexual activities); id. § 2422 (coercing


       5
         In assessing Congress’s intent, we think it relevant that § 2260A was enacted six
years after Apprendi, because “[w]e assume that Congress is aware of existing law when it
passes legislation.” Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990).

                                             12
individuals to travel to engage in criminal sexual activities). Congress chose to put the

words “involving a minor” in § 2260A; we must assume that choice was deliberate. See

Russello v. United States, 464 U.S. 16, 23 (1983) (“Where Congress includes particular

language in one section of a statute but omits it in another section of the same Act, it is

generally presumed that Congress acts intentionally and purposely in the disparate

inclusion or exclusion.” (cleaned up)).

       Indeed, the legislative history Beck cites—in the form of two floor statements by

the bill’s author—uses the word “child” when describing § 2260A. See 152 Cong. Rec.

75, S5787 (2006); id. at 96, S8025. This further suggests that § 2260A was only intended

to cover crimes involving children. Thus, we must treat the involvement of a minor as a

separate element to which the jury right attaches. See Slaughter, 708 F.3d at 1215 (“Section

2260A limits liability to felony offenses involving a minor.” (cleaned up)). And because

§ 2260A includes this additional element, it can’t be a sentence enhancement. It must be

an offense. See Alleyne, 570 U.S. at 115 (holding that any fact that “aggravates the legally

prescribed range of allowable sentences” is “an element of a separate, aggravated offense

that must be found by the jury”).

       It doesn’t matter that the enumerated offense Beck was accused of, § 2251, is one

of the nine that do necessarily involve a minor. This is because, in assessing whether a

provision states an offense, we look to its general features, not simply its application in a

particular defendant’s case. See Haymond, 139 S. Ct. at 2386 (Breyer, J., concurring)

(looking to a statute’s overall features); Almendarez-Torres, 523 U.S. at 228–35 (same).



                                             13
       Further, § 2260A’s listed offenses represent alternative means of satisfying a single

element. Cf. Mathis v. United States, 136 S. Ct. 2243, 2249 (2016) (explaining that a statute

can “specif[y] diverse means of satisfying a single element of a single crime”). We’re not

aware of any provision that creates an offense as to only some of the means of satisfying

one of its elements, so it’s unlikely that Congress intended such a convoluted result here.

                                             2.

       Beck’s counterarguments don’t persuade us. He notes that § 2260A’s text is

comparable to the ACCA’s in that it doesn’t use conduct-proscribing language like

“unlawful.” But three other offense-creating provisions, 18 U.S.C. §§ 924(c), 1028A, and

2245, are worded similarly.

       Section 924(c)(1)(A) states that a person “shall . . . be sentenced” for using or

possessing a firearm in furtherance of a crime of violence or a drug-trafficking crime, yet

we have held that it states a freestanding offense. See United States v. Carter, 300 F.3d
415, 424–25 (4th Cir. 2002) (affirming a § 924(c) conviction absent any predicate

conviction). So too does § 1028A(a)(1), which provides that a person “shall . . . be

sentenced” for knowingly transferring, possessing, or using another person’s identification

during and in relation to certain felonies. See United States v. Lopez-Diaz, 794 F.3d 106,

115 (1st Cir. 2015) (affirming a § 1028A conviction absent any predicate conviction). And

the same is true of § 2245 (one of § 2260A’s enumerated offenses), which sets forth that a

person “shall be punished by death or imprisoned” if they murder an individual in the

course of certain sex crimes. 18 U.S.C. § 2245. The key difference between offense-

creating provisions like §§ 924(c), 1028A, and 2245, and enhancement-creating provisions

                                             14
like the ACCA, is that the former include an aggravating-circumstance element that a jury

must find. 18 U.S.C. § 924(c) (use of a firearm); id. § 1028A (use of another person’s

identification); id. § 2245 (murder).     Section 2260A does as well. Id. § 2260A

(involvement of a minor).

       Additionally, Beck observes that the second half of § 2260A’s first sentence—

which provides for a ten-year sentence “in addition to the imprisonment imposed for the

[predicate felony]”—implies that there will be a conviction and sentence for one of the

enumerated offenses. This is Beck’s strongest point. But that language doesn’t expressly

preclude § 2260A from applying where there’s no underlying conviction. Rather, the

statute purports to apply to whoever “commits” an enumerated felony involving a minor,

not whoever is convicted of one. Id.

       More importantly, a signal that Congress expected that § 2260A offenders would

usually be convicted for their underlying offense can’t outweigh the statute’s inclusion of

an aggravating-circumstance element, which—as we assume Congress knew, see Miles,
498 U.S. at 32—categorically prevents it from being an enhancement. In short, our reading

of § 2260A’s language is the same as the district court’s: the statute mandates a ten-year

sentence, which (1) must be consecutive to any sentence for a predicate offense and (2) can

be either consecutive or concurrent to a sentence for any other offense, in keeping with the

default rule that courts have discretion to make sentences consecutive or concurrent, 18

U.S.C. § 3584(a).

       Beck also points to § 2260A’s title, “Penalties for registered sex offenders,” as

evidence that the statute is an enhancement. He notes the Supreme Court’s language in

                                            15
Almendarez-Torres that “[a] title that contains the word ‘penalties’ more often, but

certainly not always, signals a provision that deals with penalties . . . .” 523 U.S. at 234

(cleaned up). But because of § 2260A’s structure, we believe that it is an exception to the

general rule, just like § 924(c), which is located in a section entitled “Penalties.”

Additionally, the public law that created § 2260A refers to it as an “OFFENSE,” Adam

Walsh Child Protection and Safety Act of 2006, Pub. L. No. 109–248, § 702(a), 120 Stat.

587 (2006), so the language of Almendarez-Torres doesn’t support Beck’s position as

clearly as he would like.

       We are similarly unconvinced by Beck’s assertion that § 2260A includes a prior-

conviction element, something typically associated with enhancements, see Almendarez-

Torres, 523 U.S. at 230 (“[P]rior commission of a serious crime [] is as typical a sentencing

factor as one might imagine.”).       As we have explained, if a provision includes an

aggravating-circumstance element, it is an offense, even if it also includes a prior-

conviction element. The felon-in-possession provision, 18 U.S.C. § 922(g)(1), is a good

example: while it contains a prior-conviction element, it also requires a jury to find that the

defendant knew that he both possessed a firearm and had a prior felony conviction. See

Rehaif v. United States, 139 S. Ct. 2191, 2194 (2019).

       Nor are we swayed by Beck’s discussion of § 2260A’s legislative history. A floor

statement from the bill’s author highlighting § 2260A’s sentencing aspects, and the

Congressional Research Service’s decision to include § 2260A in a category of provisions

that increased criminal penalties, don’t outweigh the fact that the statute is structured like

an offense. Section 2260A simply can’t be an enhancement in the way that courts use the
                                              16
term because it requires a jury to find an aggravating fact beyond what is necessary to

convict a defendant of an enumerated felony.

       Beck also directs us to United States v. Wickersham, where a district court dismissed

a § 2260A count before trial, finding that the statute “is a penalty enhancement provision”

and “does not state a crime at all.” No. 18-CR-173, 2019 WL 79434, at *1 (E.D. Wis. Jan.

2, 2019). But the court didn’t acknowledge that § 2260A includes as an element a minor’s

involvement in the predicate offense. We respectfully disagree with the Wickersham

court’s conclusion.

       Finally, Beck argues that the rule of lenity compels us to adopt his interpretation of

the statute. See United States v. Bass, 404 U.S. 336, 347 (1971) (“[A]mbiguity concerning

the ambit of criminal statutes should be resolved in favor of lenity.” (cleaned up)). We

disagree.

       First, the statute isn’t sufficiently ambiguous to merit applying the rule of lenity, the

“last resort” of interpretive methods. United States v. Ehsan, 163 F.3d 855, 858 (4th Cir.

1998). And second, lenity doesn’t support his interpretation. In fact, treating § 2260A as

an enhancement would generally be against defendants’ interests because they would lose

the Sixth Amendment rights that attach to offenses. Indeed, it may well be against Beck’s

interests, too, given the plea deal he struck.

       Recall that the government agreed to dismiss Counts One, Three, and Four as part

of Beck’s plea deal. Recall also that Count One could have yielded a mandatory life

sentence, while Counts Three and Four carried mandatory fifteen-year minimums. If we



                                                 17
were to hold that § 2260A can’t support a conviction and so vacate Beck’s plea, the

government would be free to seek convictions on the previously dismissed counts.

                                          ***

      For the reasons given, we affirm the district court’s judgment.

                                                                           AFFIRMED




                                           18
PAMELA HARRIS, Circuit Judge, concurring:

       I concur in all respects with the majority’s convincing treatment of the

appeal-waiver issue, and with its conclusion that 18 U.S.C. § 2260A sets out a criminal

offense rather than a sentencing enhancement. I write separately only to emphasize some

of the peculiar features of this case that have muddled the statutory question in front of us.

       First, § 2260A contains internal contradictions that make it harder than it should be

to tell whether the statute creates a stand-alone criminal offense or authorizes only a

sentencing enhancement for recidivist sex offenders. The statute is conspicuously titled

“Penalties for registered sex offenders,” and provides that a defendant’s mandatory ten-

year sentence will be “in addition to” the sentence imposed for predicate-offense conduct.

18 U.S.C. § 2260A. The majority correctly points out that § 2260A requires proof of a fact

other than a prior conviction – a minor must be a victim of the predicate offense committed

by the defendant – but that fact already is an essential element of several of the listed

predicate offenses, including Beck’s. See 18 U.S.C. § 2251(a) (sexual exploitation of a

minor); 18 U.S.C. § 2251A(b) (purchasing custody or control of a minor for sexual

purposes); 18 U.S.C. § 2423(a) (transporting a minor with intent to engage in criminal

sexual activity).

       And then there is the distinctly unusual posture of this case. As the majority points

out, Beck’s interpretation of § 2260A runs counter to the rational interests of defendants in

general. If we were to agree with Beck, then registered sex offenders convicted and

sentenced for one of § 2260A’s predicate offenses would have no right to notice in an

indictment or to trial by an impartial jury before being sentenced to a ten-year consecutive

                                             19
term of imprisonment under § 2260A. See Jones v. United States, 526 U.S. 227, 243 n.6

(1999). Denying these rights to a defendant is no trivial matter. See United States v.

Ramirez-Castillo, 748 F.3d 205, 213 (4th Cir. 2014) (the guarantee of a jury trial “reflect[s]

a fundamental decision about the exercise of official power – a reluctance to entrust plenary

powers over the life and liberty of the citizen to one judge” (quoting Duncan v. Louisiana,

391 U.S. 145, 156 (1968))).

       Stranger still, Beck’s preferred interpretation is contrary to his interests in particular:

It undoes a generous plea deal that allowed Beck to avoid a possible mandatory life

sentence by accepting the ten-year sentence under § 2260A and a sentencing range of 15

to 40 years for his violation of 18 U.S.C. § 2552A. And in denying himself the benefit of

this arrangement, Beck would deprive future defendants of similarly advantageous plea

deals. Rarely do we find the government urging us to adopt the more defendant-friendly

reading of a criminal statute, but this is such a case – and so, as the majority opinion

explains, the rule of lenity is of no assistance to Beck here.

       That § 2260A allowed for such a favorable plea agreement in the first place

highlights what is for me the greatest oddity in this case. As the majority opinion recounts,

when a defendant commits one of § 2260A’s predicate offenses and is also a registered sex

offender – that is, a repeat offender – and his crime involves a minor, then he is subject to

a mandatory ten-year sentence of imprisonment, no more and no less. But the same

predicate offense, committed without one or more of § 2260A’s aggravating factors – for

instance, by a defendant who is not a recidivist – may carry a substantially higher sentence.

Compare, e.g., 18 U.S.C. § 2251A(b) (purchase of minor for sexual purposes is punishable

                                               20
by “not less than 30 years”), with 18 U.S.C. § 2260A (recidivist sex offender who commits

a § 2251A(b) offense “shall be sentenced to a term of imprisonment of 10 years”). In other

words, a defendant who commits a predicate offense under aggravated circumstances may

be eligible for a lower sentence under § 2260A than a defendant who commits the same

offense in the absence of such aggravators. It seems highly unlikely that Congress intended

such a result.

       But we are left with what Congress wrote, and under all of the circumstances of this

very unusual case, I believe the majority opinion has adopted the fairest reading of

§ 2260A’s text. If we are mistaken, then I hope that Congress will take a second look at

this confusing provision and provide some much-needed clarity.




                                            21
RUSHING, Circuit Judge, dissenting:

       I have no reason to question the majority’s thorough analysis and its conclusion that

18 U.S.C. § 2260A creates a substantive offense rather than a mere sentencing

enhancement. But I believe we are prevented from resolving this novel legal question

because the appeal waiver contained in Beck’s plea agreement requires that we dismiss his

appeal.

       Beck’s plea agreement included a comprehensive waiver of his right to appeal his

conviction or sentence except for claims of ineffective assistance of counsel or

prosecutorial misconduct. When, as here, the government seeks to enforce an appeal

waiver and has not breached the plea agreement, we will enforce the waiver if it is valid

and if the issue being appealed falls within its scope. United States v. Manigan, 592 F.3d
621, 627 (4th Cir. 2010); see United States v. Blick, 408 F.3d 162, 168–169 (4th Cir. 2005).

Beck does not dispute that his appeal waiver is valid, and a review of the plea colloquy

confirms that Beck’s waiver was knowing and voluntary. See United States v. Thornsbury,

670 F.3d 532, 537 (4th Cir. 2012) (“Generally, if a district court questions a defendant

regarding the waiver of appellate rights during the Rule 11 colloquy and the record

indicates that the defendant understood the full significance of the waiver, the waiver is

valid.”). On remand, the district court held a hearing on Beck’s motion to withdraw his

plea, but Beck did not present any evidence that the plea or appeal waiver was unknowing

or involuntary.

       Instead, Beck contends that his appeal falls outside the scope of his waiver because

the district court imposed an illegal sentence in excess of its statutory authority. Beck is

                                            22
correct that an appeal of an illegal sentence will survive an appellate waiver, see

Thornsbury, 670 F.3d at 539, and “[a] defendant who waives his right to appeal does not

subject himself to being sentenced entirely at the whim of the district court,” United States

v. Marin, 961 F.2d 493, 496 (4th Cir. 1992). But “not every appeal alleging a legal error

in sentencing challenges that sentence as ‘illegal,’ as we have used the term in our

precedent.” Thornsbury, 670 F.3d at 539. Rather, challenges to sentences as “illegal” that

survive an appellate waiver are those involving “fundamental issues,” such as “challenges

claiming a district court exceeded its authority, claiming that a sentence was based on a

constitutionally impermissible factor such as race, or claiming a post-plea violation of the

right to counsel.” Id. (citing Marin, 961 F.2d at 496, and United States v. Attar, 38 F.3d
727, 731–732 (4th Cir. 1994)). For example, we have found that a district court exceeded

its authority at sentencing when it imposed restitution in the absence of authority to do so,

see United States v. Broughton-Jones, 71 F.3d 1143, 1147–1149 (4th Cir. 1995), and we

have suggested that a defendant “could not be said to have waived his right to appellate

review of a sentence imposed in excess of the maximum penalty provided by statute,”

Marin, 961 F.2d at 496.

       Beck’s argument on appeal boils down to an assertion that Section 2260A—

regardless of whether considered a substantive offense or a sentencing enhancement—did

not authorize the district court to impose a 10-year sentence for Count Five because Beck

was not convicted of any of the predicate offenses listed in the statute. The offense-versus-

enhancement question is a red herring; the reason Beck claims that his sentence is illegal

is because he has not been convicted of one of Section 2260A’s predicate offenses. See,

                                             23
e.g., Am. Opening Br. 30 (“Because § 2260A did not authorize the District Court to impose

a ten-year sentence on Mr. Beck absent a conviction for an enumerated predicate offense,

and because Mr. Beck was not convicted of a predicate offense, the District Court lacked

the statutory authority to sentence Mr. Beck under § 2260A.”). But Beck pleaded guilty to

violating Section 2260A (again, regardless of whether it is characterized as an offense or

an enhancement), and the district court sentenced Beck to precisely the sentence required

by that statute. By pleading guilty, Beck agreed that he met all the elements of Count Five,

that he was guilty, and that he could be sentenced to 10 years of imprisonment on Count

Five, in accord with Section 2260A. The district court then sentenced Beck to 10 years on

Count Five, in addition to 40 years on Count Two. Beck “reasonably contemplated” this

sentence when he executed the appeal waiver; indeed, the plea agreement expressly

contemplated “that he would be sentenced in exactly the manner in which he was, in fact,

sentenced.” Blick, 408 F.3d at 172–173; see id. (contrasting Broughton-Jones and Attar,

where being sentenced without counsel or sentenced to an unauthorized restitution order

“was not part of the bargain [the defendants] struck with the United States”). The district

court did not exceed its authority when it imposed a sentence pursuant to the statutes to

which Beck pleaded guilty.

       Beck’s supposed “illegal sentence” argument is really an argument that his conduct

does not satisfy the statutory elements. He believes that the phrase “commits a felony

offense involving a minor under [the statutory sections enumerated]” in Section 2260A

means “is convicted of” such an offense. Without a conviction for one of the enumerated



                                            24
offenses, the argument goes, a defendant cannot be guilty of (and therefore sentenced for)

a violation of Section 2260A.

       This argument about the meaning of the statute of conviction and whether Beck’s

conduct satisfied the statutory requirements is covered by his comprehensive waiver and

does not concern an illegal sentence. See, e.g., United States v. Flowers, 736 Fed. App.

352, 355 (4th Cir. 2018) (per curiam) (holding that argument about the definition of an

“official act” necessary to prove Hobbs Act extortion under color of official right was

within scope of appellate waiver). Notably, Beck does not contend that no court would

have authority to sentence any defendant under Section 2260A; he argues only that his

conduct—committing a predicate offense but without a conviction for such offense—does

not satisfy the statutory elements. Cf. United States v. Cornette, 932 F.3d 204, 209 (4th

Cir. 2019) (holding that a challenge to an ACCA sentencing enhancement was outside the

defendant’s appellate waiver because the challenge was predicated on the assertion that

district courts lack statutory authority to impose sentences based on the residual clause of

ACCA).

       Moreover, by pleading guilty, Beck relinquished the right to assert on appeal that

the statute to which he pleaded guilty should be construed not to apply to him. See United

States v. Willis, 992 F.2d 489, 491 (4th Cir. 1993) (concluding that the defendant

“relinquished his right to contest the meaning” of the statute of conviction “[b]y pleading

guilty”); see also United States v. Fitzgerald, 820 F.3d 107, 110 (4th Cir. 2016) (“It is the

general rule that when a defendant pleads guilty, he waives all non-jurisdictional defects

in the proceedings conducted prior to entry of the plea, and thus has no non-jurisdictional

                                             25
ground upon which to attack that judgment except the inadequacy of the plea.” (internal

quotation marks and alteration omitted)). Beck does not appeal the district court’s denial

of his motion to withdraw his guilty plea, nor does he argue that the district court erred in

accepting his plea or the factual basis for it. Perhaps this is because of the advantage he

gained by the dismissal of the other counts in the indictment, including one count with a

potential mandatory life sentence. But Beck’s requested remedy illustrates the problem

with his argument: he would have us retain his guilty plea to violating Section 2260A but

vacate his 10-year sentence under that statute, so that he receives no punishment for a crime

he admits he committed. See Reply Br. 6–7.

       “[B]ecause appeal waivers ‘preserve[] the finality of judgments and sentences

imposed pursuant to valid pleas of guilty,’ they ‘should be given their proper effect,’ and a

defendant who waives his right to appeal for the purpose of obtaining concessions from the

government ‘may not ignore his part of the bargain.’” Blick, 408 F.3d at 168 (quoting

United States v. Wiggins, 905 F.2d 51, 54 (4th Cir. 1990)). Therefore, because Beck’s

appeal waiver forecloses his argument that Section 2260A does not apply to his conduct, I

would dismiss his appeal in its entirety.




                                             26